Evans, P. J.
The petition alleged that the plaintiff and the defendant were partners, and that the plaintiff was wrongfully excluded from participation in the partnership business by the defendant; and it prayed an accounting and the appointment of a receiver for the partnership property. The allegations respecting the terms of partnership -were ambiguous, in that it did not definitely appear whether the plaintiff was to have an interest in the profits of the business, as profits, or whether the profits were to be the measure of the sum to.be received for his services; but there was enough to amend by, and the proffered amendment should have been allowed. As thus amended the petition should not have been dismissed on demurrer.

Judgment reversed.


All the Justices concur, except Beclc, J., absent.